Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered March 8, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
As the result of an undercover police investigation which implicated defendant in the sale of cocaine, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree. As part of the plea agreement, defendant waived his right to appeal and was sentenced to a prison term of 3 to 9 years. He challenges this sentence as harsh and exces*894sive. Initially, we find that defendant’s guilty plea was knowingly, intelligently and voluntarily made and that, therefore, he has waived his right to challenge the sentence imposed. Nevertheless, were we to consider the merits of defendant’s claim, we would find that the sentence imposed is neither harsh nor excessive given defendant’s significant involvement in drug-related activities and that he agreed to the sentence as part of the plea bargain.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.